UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7923



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODERICK EMMANUEL STEADMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-248)


Submitted:   June 9, 2005                   Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick Emmanuel Steadman, Appellant Pro Se. Sonya LaGene Sacks,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Roderick Emmanuel Steadman appeals the district court’s

order denying his motion to compel the Government to move for a

downward departure based on substantial assistance pursuant to Fed.

R. Crim. P. 35(b).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the   district   court.   See   United   States   v.   Steadman,   No.

CR-00-248 (E.D. Va. Nov. 16, 2004).*            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




      *
      To the extent that Steadman attempts to raise issues in his
informal brief that were not properly presented to the district
court, we note that he cannot raise them for the first time on
appeal.   See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).

                                 - 2 -